
	
		I
		112th CONGRESS
		1st Session
		H. R. 377
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2011
			Ms. Lee of California
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Personal Responsibility and Work Opportunity
		  Reconciliation Act of 1996 to repeal the denial of food stamp eligibility of
		  ex-offenders.
	
	
		1.Short titleThis Act may be cited as the
			 Food Assistance to Improve
			 Reintegration Act of 2011.
		2.Repeal of denial
			 of benefitsSection 115 of the
			 Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21
			 U.S.C. 862a) is amended—
			(1)in subsection (a)
			 by striking paragraph (2);
			(2)in subsection (b)
			 by striking paragraph (2); and
			(3)in subsection (e)
			 by striking paragraph (2).
			
